Citation Nr: 1011779	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.  The Veteran is deceased and the appellant is 
the widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO denied the appellant's claim.  In April 2004, 
the Board remanded the appeal for further development.  In 
April 2006, the Board issued a decision which denied the 
appellant's claim.  The appellant filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The CAVC issued an Order granting a Joint Motion for 
Remand in July 2007 vacating the April 2006 Board decision 
and remanding the case for further proceedings consistent 
with the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran died in November 2000 and the certificate of 
death lists the immediate cause of death as glioblastoma 
multiforme, due to or as a consequence of, seizure disorder 
secondary to brain tumor.  Deep vein thrombosis was listed as 
a condition that contributed to the Veteran's death.  

2.  In a July 2001 rating decision, the RO denied service 
connection for glioblastoma mulitforme and granted service 
connection for acne venenata with chloracne, which was 
evaluated as 10 percent disabling, for accrued benefits 
purposes only.  

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; so exposure to herbicides is presumed.
 
4.  Glioblastoma was not shown in service or for many years 
thereafter, and there is no competent, probative evidence 
establishing a link between glioblastoma and service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In this case, the appellant was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra at 120.

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial AOJ adjudication, the appellant has not been 
prejudiced thereby.  The content of a May 2004 letter 
essentially complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the appellant and her 
representative of the information and evidence necessary to 
substantiate a claim for death benefits, to include service 
connection for the cause of the Veteran's death.  The letter 
also informed the appellant of her and VA's respective duties 
for obtaining evidence, and asked her to send any evidence in 
her possession that pertains to the claim.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of death, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was service-
connected at the time of his death.  However, the late 
Veteran was not service-connected for any disability at the 
time of his death and therefore neither of the first two 
elements applies here.  With respect to the third element, 
the Board finds that the appellant had actual knowledge of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).  
Further, as the appellant has consistently asserted that the 
Veteran's glioblastoma caused or contributed to his death, 
the Board finds that she is not prejudiced by the omission of 
specific notice as to establishing service connection for the 
cause of the death based on a condition not yet service-
connected.  

In addition, VA provided the appellant with a copy of the 
appealed September 2002 rating decision, April 2003 statement 
of the case, April 2004 Board remand, June 2005 supplemental 
statement of the case, and the April 2006 Board decision.  
These documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding the claim.  By way of these documents, the 
appellant was also specifically informed of the information 
and evidence previously provided to VA or obtained by VA on 
her behalf.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
Veteran's service treatment records, post-service VA and 
private medical records, VA examination reports, and 
statements made by and on behalf of the appellant in support 
of her claim.  Moreover, the Board observes that there are no 
outstanding records relevant to the appeal.  In this regard, 
the Board notes that in May 2005 and August 2005 statements 
the appellant indicated that she had no additional evidence. 

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Cause of Death Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
1131, 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, malignant tumors of the brain that become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case there is no evidence of a 
malignant tumor of the brain manifesting to a degree of 10 
percent within one year from the date of termination of 
service.  The Veteran was discharged in December 1968 and his 
tumor was not diagnosed until 2000.  

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), recently amended to 
add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); 
see also 38 C.F.R. § 3.307(a)(6)(ii).  The specified diseases 
which have been listed therein include prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and 
chronic lymphocytic leukemia (CLL).  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

However, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-
57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 
2007).  Glioblastoma of the brain or brain cancer are not 
listed among the presumptive diseases for which service 
connection may be granted on the basis of exposure to 
herbicides under 38 C.F.R. § 3.309(e).  Therefore, service 
connection for the cause of the Veteran's death may not be 
granted for glioblastoma of the brain or brain cancer on the 
basis of the presumptive regulatory provisions just 
discussed.  In the absence of a diagnosed disease for which 
the presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and the appellant's claim of service connection 
for the cause of the Veteran's death will be addressed on a 
direct service connection basis in this decision.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When service connection for a disability or death is sought, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, his military 
records, and all pertinent medical and lay evidence.  38 
C.F.R. § 3.303(a).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.

The appellant has alleged that the Veteran died as a result 
of a glioblastoma that was due to Agent Orange exposure while 
the Veteran was serving in Vietnam.  The Board observes that 
the Veteran died in November 2000.  His death certificate 
lists glioblastoma multiforme due to or as a consequence of 
seizure disorder secondary to brain tumor as the immediate 
cause of death.  Deep vein thrombosis was listed as a 
significant condition that contributed to death.  The death 
certificate shows that no autopsy was performed.  

The record shows that the Veteran was not service connected 
for glioblastoma at the time of his death, however in June 
2000, before the Veteran's death, a claim for service 
connection for that disability along with a claim for service 
connection for acne venenata with chloracne was filed and was 
pending at the time of the Veteran's death.  In a July 2001, 
a rating decision the RO granted service connection for acne 
venenata with chloracne and assigned an effective date of 
September 1996, however, the claim for service connection for 
left frontal glioblastoma was denied, for accrued benefit 
purposes only.  

In April 2002, a VA examiner was asked to review the 
Veteran's chart and offer an opinion.  The question directed 
at the examiner was whether the Veteran's death could be 
attributed to Agent Orange exposure.  The examiner stated 
that this was a difficult question to answer.  The examiner 
explained that there were several old case controlled studies 
that suggest that gliomas are more common in certain groups 
exposed to herbicides.  The examiner stated that there was a 
report by Gold, et al, in 1979 where they did a case 
controlled study of children with gliomas and found an 
increased incidence of recent household extermination prior 
to diagnosis.  He noted that Musicco, et al, in Italy did a 
1982 similar case controlled study and found a higher 
relative risk for farmers to develop glial-tumors compared to 
other workers.  The examiner explained that there have been 
no recent studies to confirm these case-controlled studies in 
the past, and case-controlled studies are often difficult to 
interpret and everyone knows their limitations.  When Agent 
Orange was looked at as a causative agent in glioma, there 
was no association found with glioblastoma and Agent Orange 
and there have been no recent studies to confirm these 30 
year old case-controlled studies.  The examiner concluded 
that, in summary, although there is some suggestion in old 
literature that there is a greater than expected incidence of 
glioma in individuals exposed to herbicides, I do not think 
one can make the leap that the Veteran's brain tumor was 
related to Agent Orange.  

In June 2004 the VA sought a second opinion with regard to 
the likelihood that the Veteran's glioblastoma multiforme was 
related to, caused by, or had onset during his service.  The 
examiner stated that after extensive review of the Veteran's 
claims file, the Veteran's glioblastoma did not have its 
onset in-service, as it was discovered in 2000.  The examiner 
explained that as the April 2002 examiner had stated, there 
are some very old studies suggesting a correlation between 
herbicide exposure and glioblastomas.  However, no recent 
direct studies of Agent Orange exposure and glioblastoma have 
been performed.  The examiner opined that the Veteran's 
glioblastoma was not related to the Veteran's Agent Orange 
exposure.  

In September 2009, the Board requested that an independent 
medical examiner review the claims file and render an opinion 
in this case.  An October 2009 opinion stated that based upon 
review of the studies published and references in the Nation 
Institute of Medicine publication, the examiner came to the 
conclusion that there was no statistically significant 
evidence that demonstrated a causal relationship between 
exposure to the type of herbicides used in Vietnam and the 
development of glioblastomas.  Therefore, it was the 
examiner's belief that it was highly unlikely that the 
Veteran's glioblastoma was causally related to his presumed 
in-service exposure to herbicides.  

In considering the appellant's claim on a direct theory, the 
Board finds that as regards the glioblastoma that led to the 
Veteran's death, his service treatment records reflect no 
complaint, finding, or diagnosis of glioblastoma multiforme; 
and the separation examination report reflects no indication 
of glioblastoma multiforme.  Thus, glioblastoma multiforme 
was not shown in service.  The first documentation of a 
glioblastoma multiforme appears in a May 2000 private 
treatment record.  The Board notes that this is over 30 years 
after the Veteran's separation from service.  The passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, there is not competent, probative evidence 
establishing a link between the glioblastoma and service.  
Although the appellant has alleged that the Veteran's 
glioblastoma was a result of exposure to Agent Orange, the 
preponderance of the evidence is against the appellant's 
claim.  

The Board notes that The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32395- 32407 (2007).  In addition, the October 2009 VA 
examiner opined that it was highly unlikely that the 
Veteran's glioblastoma was causally related to his presumed 
in-service exposure to herbicides.  The April 2002 VA 
examiner rendered a similar opinion when he concluded that, 
in summary, although there is some suggestion in old 
literature that there is a greater than expected incidence of 
glioma in individuals exposed to herbicides, I do not think 
one can make the leap that the Veteran's brain tumor was 
related to Agent Orange.  Similarly the June 2004 examiner 
found that the Veteran's glioblastoma was not related to the 
Veteran's Agent Orange exposure.  

In this case, the only medical evidence of record which 
speaks to a possible causal relationship between the 
Veteran's glioblastoma and his in-service presumed exposure 
to Agent Orange are two statements from the Veteran's private 
treatment providers.  

An August 2000 statement from KJM, M.D., showed that the 
Veteran had a history of left frontal glioblastoma multiforme 
and had a subtotal resection of a left intraparenchymal 
lesion, which had presented with an intraparenchymal 
hemorrhage, within the lesion itself.  The doctor indicated 
that this condition may be caused by exposure to a chemical 
called agent orange.  He explained that there is no known 
link between Agent Orange and glioblastoma; however, Agent 
Orange has been associated with a number of other 
malignancies.  

A September 2001 statement from another one of the Veteran's 
private doctors stated that he had done some research into 
the association between Agent Orange and glioblastoma.  He 
indicated that a leading cancer textbook briefly discusses 
the association and refers to an Italian study which found 
statistically significant increase in gliomas among farmers 
with histories of organic pesticides and herbicides versus 
case control matched pairs.  This study further sites studies 
which show similar associations.  The doctor stated that the 
references he discussed support but do not prove a 
relationship between the Veteran's exposure and his disease. 

Significant to the determination of the probative value of 
the private opinions, the Board notes that both private 
statements are couched in speculative terms such as 
"suggest" and "support but do not prove."  Service 
connection may not, however, be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  Medical possibilities and unsupported medical 
opinions carry negligible probative weight. See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in- service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

The October 2009 independent medical examiner opinion, 
especially when considered in conjunction with the 2002 and 
2004 VA examination reports, is the most persuasive medical 
opinion that specifically addresses the question of whether a 
disability of service origin caused or contributed 
substantially or materially to the veteran's death.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Clearly, the examiner's 
conclusions were reached only after a review of the extensive 
service and post-service medical records and evaluation of 
the relative probative value of the clinical evidence.  Thus, 
the Board finds that this medical opinion-which weighs 
against the claim-is entitled to more weight.  See Hayes, 5 
Vet. App. at 69-70; see also Guerrieri, 4 Vet. App. at 470-
471.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and her attorney.  
While the Board does not doubt the sincerity of these 
assertions, unfortunately, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor her attorney is shown 
to be other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

The Board has also considered whether the Veteran's service 
connected chloracne had a causal relationship to the Veteran 
death.  However, the October 2009 independent medical 
examiner stated that since there was no known association 
with an acquired abnormality of the skin and primary tumors 
of the brain, he also found it highly unlikely that the 
Veteran's glioblastoma was causally related to his service-
connected acne venenets with chloracne.  Additionally, the 
June 2004 VA examiner stated that there were no studies 
suggesting that acne could be a causative factor for 
glioblastomas.  Therefore, it was unlikely that the Veteran's 
acnes contributed to his death.  The claims file is void of 
any positive nexus evidence with respect to whether the 
Veteran's acne contributed to cause his death and therefore 
the claim fails on that basis.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death. 

For all the foregoing reasons, the claim for service 
connection for the cause of death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

III.  Entitlement to DEA benefits

The Appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the Veteran's death, and 
since the record reflects that the Veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the Veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.




ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


